Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, and 12-13, drawn to aerosol provision system.
Group 2, claim(s) 14-17, drawn to method of aerosol provision.
Group 3, claim(s) 18-19, drawn to non-transitory computer readable storage medium.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical features of: a power supply; an airflow generator powered in operation by the power supply; and a nozzle; wherein the airflow generator is arranged in operation to generate an airflow that passes firstly through an atomizer to generate an aerosolized  payload, and secondly through the nozzle, and the nozzle is arranged in operation to emit the aerosolized  payload as a stream for inhalation by a user without the need to touch the aerosol provision system with lips of the user. These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Edwards et al. (US 2014/0224248 A1).
a power supply (Para. 6 “A variety of forces can be used to generate the aerosol and/or cause it to move through the apparatus and be delivered. These include a user's inhalation/exhalation, aspiration/expiration, shaking or vibration forces, and/or external power sources”); an airflow generator powered in operation by the power supply (para. 6 “and/or external power sources (e.g., compressed air, electric fans, motors, etc.)”); and a nozzle (Fig. 21 element 122); wherein the airflow generator is arranged in operation to generate an airflow that passes firstly through an atomizer to generate an aerosolized payload (Fig. 1a-1b elements 56 and 58. Fig. 2e element 116 and 114. Fig. 8 “cap”. Para. 130 “particle size may be a requirement of the aerosol-generating device, for (generally liquid) food products that are only atomized upon aerosol generation, for example the food products used in association with ultrasound sources to produce an aerosol cloud”. Para. 84 “Although described with respect to delivery of food products, the devices and methods discussed can be used for generation and delivery of other products (e.g., medicinal products)”. Para. 6 “A variety of forces can be used to generate the aerosol and/or cause it to move through the apparatus and be delivered. These include a user's inhalation/exhalation, aspiration/expiration, shaking or vibration forces, and/or external power sources”) and secondly through the nozzle, and the nozzle is arranged in operation to emit the aerosolized  payload as a stream for inhalation by a user (Fig. 2a-e element 122. Fig. 1a-ab element 58) without the need to touch the aerosol provision system with lips of the user (Fig. 2a-2e is considered fully capable of delivering the aerosolized payload as a stream for inhilation to a user without the need to touch the aerosol provision system to the lips of the user due to para. 6 “A variety of forces can be used to generate the aerosol and/or cause it to move through the apparatus and be delivered. These include a user's inhalation/exhalation, aspiration/expiration, shaking or vibration forces, and/or external power sources (e.g., compressed air, electric fans, motors, etc.)”. In the case of the external power sources of compressed air or electric fans activating the device would yield of stream of aerosolized payload for inhalation with or without the device touching the lips of the user. Examiner notes the technical feature does not have any requirement on the amount of aerosolized payload delivery and inhaled (e.g. all of payload delivery to the user or x% delivered to the user as the device taught by Edwards would be more efficient at delivering the payload to the user if inserted into the mouth and sealing with the lips but this inefficiency does not prevent it from being fully capable of working as claimed.).
A telephone call was made to Amy Salmela on 04/26/2022 and Daniel Bruzzone on 04/28/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783